DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 26, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2016/0013887 A1) in view of Nemer (US 2018/0060023 A1).
Regarding Claims 1, 26, Shen discloses a method of operation of a receiving node and a receiving node (e.g. Fig. 8) to perform polar decoding (e.g. Paragraph [0185-0186]), comprising: transforming a received code bit vector YN in accordance with a transformation TN to thereby provide a transformed code bit vector y’N = yNTN (e.g. Paragraph [0189, 0192]); performing polar decoding of the code bit vector yN (e.g. Paragraph [0192]). 
Although Shen discloses transform a code bit vector and also polar decoding a code bit vector; it implicitly disclose to inversely transforming the transformed data bit vector vi in accordance with an inverse transformation TNi to thereby provide an estimated data bit vector vN = v’NTN-1
vN = v’NTN-1 (e.g. Fig. 9 and Paragraph [0044, 0084, 0088]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to include the inverse process as taught as Nemer with the method/receiver of Shen in order to reduce computation complexity of combination of transformation and vector permutation.
Regarding Claim 32, Shen in view of Nemer also disclose the corresponding encoding portion of coding.
Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2016/0013887 A1) in view of Nemer (US 2018/0060023 A1) and Huang (US 2017/0222757 A1).
Regarding Claim 2, Huang further teaches the transformation TN satisfies: GN = TNGNTN-1 15where GN is a polar generating matrix of length N. (e.g. abstract, Paragraph [0049]). 
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate the generated polar matrix as taught as Huang with the method/receiver of Shen in view of Nemer in order to increase coding reliability.

Allowable Subject Matter
Claims 3-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang (US 2016/0294418 A1), discloses length-compatible extended polar codes;
Zhao (US 2018/0249160 A1), discloses vector quantization for video coding;
Gross (US 2013/0117344 A1), discloses decoding polar codes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043.  The examiner can normally be reached on 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/YULIN SUN/Primary Examiner, Art Unit 2485